Citation Nr: 1736186	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in November 2015, at which time it was remanded for further development. 

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In November 2015, the Board instructed the AOJ to schedule an examination to determine, among other things, whether the Veteran's bilateral foot disorder pre-existed service; whether it was a congenital defect or disease; and whether it was subjected to a superimposed injury or permanent aggravation by his military service.  

In November 2016, the Veteran underwent a VA examination.  In her resulting reports, each addressing a separate foot, the examiner acknowledged that the Veteran's service treatment records were silent as to any problems with his feet, described a valgus defect, and then concluded that the Veteran's foot disorder was at least as likely aggravated beyond its natural progression by his military service.  

Subsequently, in December 2016, the AOJ contacted the examiner for an addendum opinion that was fully responsive to the questions in the Board's November 2015 remand.  In her response, the examiner indicated that the Veteran's foot condition was not necessarily congenital, as it was unclear when it developed.  She indicated that there were no superimposed injuries on the feet, but that if they were "present during service, PT and running would have" aggravated them.  She then indicated that there was no evidence that the foot condition pre-existed service, nor that it underwent a permanent increase in severity. 

As explained in its November 2015 remand, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303 (c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe, 4 Vet. App. at 514-15.  Therefore, a determination must be made as to the nature of the Veteran's bilateral foot disorder.

The Board finds that the November 2016 examination report, and its December 2016 addendum, are inadequate for purposes of deciding the Veteran's claim.  Not only did the examiner fail to determine the nature of the Veteran's foot disorder, but she fully contradicted her November 2016 conclusions with her December 2016 addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran's claim hinges on whether his current congenital varus deformity of the feet constitutes a developmental defect or disease and, if it is a defect, whether it is associated with a superimposed disease or injury during service, or, if a disease, whether the disease was aggravated by his military service.  Therefore, the Board finds that a responsive and more detailed medical opinion is needed. 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an podiatric VA examination, preferably performed by an podiatrist if possible, to determine the nature and etiology of any current bilateral foot disorder.  The claims file must be made available to, and reviewed by, the examining physician. All appropriate testing should be conducted.

The physician is asked to identify all current foot disorders and provide an opinion as to the following:

(a) Does the Veteran's varus deformity constitute a congenital defect or a congenital disease?  For VA adjudication purposes, a congenital defect is a condition that can neither improve nor worsen.  A congenital disease is a condition that is subject to improvement and worsening.

(b) If the Veteran's varus deformity of the feet is considered a defect, was there any superimposed disease or injury in connection with the congenital defect during service? 

(c) If the Veteran's varus deformity of the feet is a disease, what evidence establishes that the condition pre-existed service?  Assuming that the varus deformity of the feet preexisted service, is there evidence that it underwent a permanent increase in severity during active service?  If so, was the increase in severity beyond the natural progress of the condition?

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




